Exhibit December 12, 2008 Carolyn Bruguera Re:OFFER LETTER Dear Carolyn: You and Micrus Endovascular Corporation, a Delaware corporation (the “Company”), signed an offer letter, dated November 1, 2005 (the "Offer Letter").This letter agreement amends the Offer Letter in order for the cash severance payments under the Offer Letter to be exempt from or comply with Section 409A of the Internal Revenue Code of 1986, as amended (the "Code").Except as otherwise amended in this letter agreement, the Offer Letter remains in full force and effect. Specifically, this letter agreement amends and restates the language contained in the third paragraph and all subsequent paragraphs under the "Benefits" Section to read as follows: Severance Benefits in connection with Change in Control Notwithstanding the foregoing, in the event a Change in Control (as defined below) occurs and, in connection therewith or within one (1) year thereafter, you experience an involuntary separation, as defined in Treasury Regulation 1.409A-1(h) (“Separation”), by the Company for a reason other than for Cause (as defined below), death or Permanent Disability (as defined below) or by you for Good Reason (as defined below), and you satisfy the following conditions, you will receive certain cash severance and vesting acceleration, as described in the paragraph below.To receive the cash severance and vesting acceleration described below, you mustexecute (and do not revoke) a full and complete general release of all claims in a form provided by the Company without alteration (the "Release") and return all Company property (collectively, the "Conditions"), in each case within thirty (30) days after the Separation (the "Deadline"). Provided that you've satisfied the Conditions within the Deadline,then the Company shall continue to pay you (as severance pay) your regular bi-weekly base salary as in effect on the Termination Date (exclusive of bonus or any other compensation) for six months, subject to applicable withholding and according to the Company's standard payroll schedule, commencing on the Company's first regular payroll date following the last day of the Deadline.Additionally, on your last day of employment, in the event that you have experienced a Separation, as described in the immediately preceding paragraph, the vesting of each of the stock options to purchase shares of common stock of the Company as set forth above shall be accelerated in full, such that you shall be entitled to exercise such stock options (in accordance with the exercise terms and conditions set forth in the option agreement and/or plan pursuant to which such stock options were granted) to the same extent as you would have been entitled had you been continuously employed by the Company until the end of the vesting period related to each such stock option. For purposes of this letter, the following terms shall have the following meanings: (a) "Cause" shall mean a good faith finding by the Company of: (i) gross negligence or willful misconduct by you in connection with your employment duties, (ii) your failure to perform your duties or responsibilities required pursuant to your employment, if such failure is not cured within ten (10) days after written notice thereof, (iii) your misappropriation of the assets or business opportunities of the Company, or its affiliates, (iv) embezzlement or other financial fraud committed, (v) your knowingly allowing any third party to commit any of the acts described in any of the preceding clauses (iii) or (iv), or (vi) your indictment for, conviction of, or entry of a plea of no contest with respect to, any felony. (b) The conditions set forth in this paragraph will be considered "Good Reason" only if (i) you give the Company written notice of one of the conditions described in this paragraph within thirty (30) days after the condition comes into existence; (ii) the Company fails to remedy the condition within thirty (30) days after receiving your written notice; and (iii) after the Company's failure to remedy the condition within the previously described 30-day period, you resign from the Company within ninety (90) days after one of the following conditions has come into existence without your consent."Good Reason" shall mean: (i) the unilateral relocation by the Company of your principal work place for the Company to a site more then 60 miles from the location of your primary workplace before such relocation occurs; (ii) a material reduction in your then current base salary, without your consent; or (iii) a material diminution of your authority, duties or responsibilities . (c)"Change in Control" shall mean the consummation of any of the following events: (i) a sale, lease or disposition of all or substantially all of the assets of the Company, or (ii) a sale, merger, consolidation, reorganization, recapitalization, sale of assets, stock purchase, contribution or other similar transaction (in a single transaction or a series of related transactions) of the Company with or into any other corporation or corporations or other entity, or any other corporate reorganization, where the stockholders of the Company immediately prior to such event do not retain (in substantially the same percentages) beneficial ownership, directly or indirectly, of more than fifty percent (50%) of the voting power of and interest in the successor entity or the entity that controls the successor entity, provided, however, that no Change in Control shall be deemed to have occurred due to the conversion or payment of any equity or debt instrument of the Company which is outstanding on the date hereof. (d)"Termination
